     Case 1:08-cr-00168-JRH-BKE Document 542 Filed 11/19/20 Page 1 of 5


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION




UNITED STATES OF AMERICA


        V.                                           CR 108-168-3


KEVIN     DEMETRIUS SMITH




                                      ORDER




        Defendant       Kevin   Demetrius   Smith    seeks    relief    under   the


"compassionate release" provision of 18 U.S.C. § 3582(c)(1)(A).

The Government seeks dismissal of the motion and otherwise opposes

the motion.         Upon due consideration, the Court dismisses Smith's

motion        as   premature    for   failure   to    exhaust       administrative

remedies.


        The    compassionate      release   provision    of     §    3582(c)(1)(A)

provides a narrow path for a district court to reduce the sentence

of    a      criminal    defendant    in    "extraordinary      and     compelling

circumstances."          Prior to the passage of the First Step Act, only

the Director of the Bureau of Prisons ("BOP") could file a motion

for compassionate release in the district court.                    The First Step

Act modified § 3582(c)(1)(A) to allow a defendant to move a federal

district court for compassionate release, but only "after he has

fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant's behalf

or the lapse of 30 days from the receipt of such a request by the
      Case 1:08-cr-00168-JRH-BKE Document 542 Filed 11/19/20 Page 2 of 5


warden of the defendant's facility, whichever is earlier."                      In

this case, Smith has not submitted any evidence or argument that

he exhausted his administrative remedies prior to seeking relief

in the district court.            For this reason, the Court will dismiss

the motion.


        Smith's motion requires further comment.               A release under §

3582(c)(1)(A)       must     be    "consistent      with      applicable   policy

statements issued by the [United States] Sentencing Commission."

The    application    note   to    the   existing    policy    statement   of   the

Sentencing Commission, adopted before passage of the First Step

Act of 2018, lists three specific examples of extraordinary and

compelling reasons to consider reduction of a defendant's sentence

under § 3582(c)(1)(A): (1) medical condition; (2) advanced age;

and (3) family circumstances. Id. n.l(A)-(C).               Smith concedes that

he does meet any of these criteria.                 The application note also

provides a catch-all category: "As determined by the Director of

the Bureau of Prisons, there exists in the defendant's case an

extraordinary and compelling reason other than, or in combination

with," the aforementioned three categories.                Id. n.l(D) (emphasis

added).     Smith seeks relief under this category.

        Through his motion. Smith contends that the First Step Act

now allows a district court to determine whether extraordinary and

compelling reasons exist outside of the three enumerated examples

in U.S.S.G. § 1B1.13 and independent of the BOP's determination.

Smith's contention is not without support.                 Some district courts
                                          2
   Case 1:08-cr-00168-JRH-BKE Document 542 Filed 11/19/20 Page 3 of 5



have determined that the First Step Act signaled an intent from

Congress      that     district    courts      may     now    consider       whether

extraordinary    and       compelling   reasons    for     compassionate     release

exist other than those delineated in U.S.S.G. § 1B1.13 n.l.                       See


United States v. Bullock^ 2020 WL 5412964, at 4 (S.D. Ala. Sept.

9, 2020)     {"[T]he First Step Act allows the inmate to move for

compassionate release without the BOP's support . . . ."); United

States V. Maumau, 2020 WL 806121, at *4 (D. Utah Feb. 18, 2020)

(finding     U.S.S.G. § 1B1.13 inapplicable because ""continuing to

give   the   [BOP]     Director    a    veto   over    [compassionate       release]

requests would defeat [the First Step Act's] goal"); United States

V. Hope, 2020 WL 2477523 (S.D. Fla. Apr. 10, 2020) (granting a

sentence reduction under the catchall provision upon determining

that the court had the independent discretion to do so); United

States V. Brown, 411 F. Supp. 3d 446 (S.D. Iowa Oct. 8, 2019)

(holding that the district court now assumes the same discretion

as the BOP     Director when it considers a compassionate release

motion); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July

11, 2019) (""I treat the previous BOP discretion to identify other

extraordinary        and   compelling    reasons      as   assigned   now    to   the

courts."); United States v. Beck, 2019 WL 2716505 (M.D.N.C. June

28, 2019); United States v. Cantu, 2019 WL 2498923 (S.D. Tex. June

17, 2019).

       In this Court's estimation, these cases rest upon a faulty

premise that the First Step Act somehow rendered the Sentencing
                                          3
   Case 1:08-cr-00168-JRH-BKE Document 542 Filed 11/19/20 Page 4 of 5


Commission's    policy     statement      an       inappropriate     expression      of

policy.       This    interpretation,          however,     contravenes       express

Congressional     intent    that   the    Sentencing       Commission,        not   the

judiciary, determine what constitutes an appropriate use of the

^'compassionate      release"   provision.           See   28   U.S.C.   §    944 (t).

Indeed, § 3582(c)(1)(A) as amended by the First Step Act still

requires   courts     to   abide   by    policy      statements      issued    by   the

Sentencing     Commission.          See       18     U.S.C.     §    3582(c)(1)(A).

Accordingly, Smith is        advised that this Court                will follow     the

policy statement in U.S.S.G. § IBI.13 and require him to meet one

of the three specific categories of extraordinary and compelling

reasons.     Accord, e.g.. United States v. Lewis, 2020 WL 6363895,

at *1 (M.D. Fla. Oct. 29, 2020); United States v. Lynn, 2019 WL

3805349, at *4 (S.D. Ala. Aug. 13, 2019) ("If the policy statement

needs tweaking in light of Section 603(b) [of the First Step Act],

that tweaking must be accomplished by the [Sentencing] Commission,

not by the courts."); United States v. Johns, 2019 WL 2646663 (D.

Ariz. June 28, 2019); United States v. Gross, 2019 WL 2437463 (E.D.

Wash. June 11, 2019); United States v. Heromin, 2019 WL 2411311

(M.D. Fla. June 7, 2019); United States v. Willis, 2019 WL 2403192

(D.N.M. June 7, 2019); United States v. Shields, 2019 WL 2359231

(N.D. Calif. June 4, 2019) (stating that there is no "authority

for the proposition that the Court may disregard guidance provided

by the Sentencing Commission where it appears that such guidance

has not kept pace with statutory amendments").
                                          4
     Case 1:08-cr-00168-JRH-BKE Document 542 Filed 11/19/20 Page 5 of 5



        Finally,      the   Court   notes     that   Smith's     motion       primarily

complains about the conditions of his confinement in the context

of the BOP's response to the COVID-19 pandemic.                       He also claims

that his "'^long-haul' symptoms" arising from his successful bout

with COVID-19 have not been adequately addressed.                      (Def.'s Mot.,

Doc.    536,    at    7.)     Finally,   Smith   complains that          he    has   been

incorrectly deprived of credit for time served in state custody.

To    the   extent     that    Smith     challenges       the   conditions      of    his

confinement, he must do so through a civil lawsuit brought pursuant

to 42 U.S.C. § 1983.             To the extent that Smith challenges the

execution of his sentence, the more appropriate vehicle is the

filing of a habeas corpus petition under 28 U.S.C. § 2241 in the

district of confinement.


        Upon    the    foregoing,      the   Government's       motion    to    dismiss

Defendant Kevin Demetrius Smith's motion for compassionate release

(doc.    539)    is    GRANTED.        The   Clerk   is    directed      to   TERMINATE

Defendant's motion for compassionate release (doc. 536).

        ORDER ENTERED at Augusta, Georgia, this                          of November,

2020.




                                               J. RANDALl-HALL, (2HIEF JUDGE
                                               UNITE;^) STATES DISTRICT COURT
                                               ■SOUTHERN    DISTRICT OF GEORGIA
